Appellant has filed a motion for rehearing in which he assigns four grounds as reasons why he thinks this court was in error in not reversing and remanding this cause.
The first is that error was committed in not permitting the six-year-old son of appellant to testify. The rule has always been in this court, that this is a matter within the sound discretion of the trial court, and unless the record disclosed that he abused his discretion and acted arbitrarily, we would not review the matter. The trial judge sees the child, hears him testify on his examination, and while we always loath to exclude any legitimate testimony, and if this child was a competent witness his testimony would be admissible, yet our Code of Criminal Procedure provides in article 788, that children who do not appear to have sufficient intelligence to relate the transaction, or who do not understand *Page 329 
the obligation of an oath, are not competent witnesses; and in Williams v. State, 12 Texas Crim. App., 127, it is held that the method of testing the qualifications is confided to the trial judge, and whether or not a child is competent is committed to his sound discretion. While we thoroughly agree with the rule of law as announced in the cases cited by appellant in his brief, yet again, after carefully reading the answers of this child to the questions propounded to him, we are not prepared to hold that the court acted arbitrarily in the premises, or abused his discretion in holding the child an incompetent witness under our statute. In the case of Zunago v. State, 63 Tex.Crim. Rep., the rule is correctly stated and authorities cited. If appellant was not satisfied with the ruling of the court he should have asked that the jury be retired, and had said child examined as to his ability to relate the transaction, and that he in fact understood the obligations of an oath by the answers given, and then we would be more capable of passing on the question. The bill does not purport to give the testimony of the child as to the transaction, but a mere statement that he would have testified that deceased "choked his papa first before his papa shot."
We agree with those decisions cited by appellant wherein it is held that "the trial court should not ignore the phases of manslaughter which may arise on account of imperfect self-defense." (Brown v. State, 54 Tex.Crim. Rep..) But they have no application to this case. It was perfect self-defense, if the jury accepted the testimony of defendant. He testified that after some conversation, deceased jumped at him and caught him by the throat; that he knocked him loose, when deceased arose with his right hand out of sight and said, "You son-of-a bitch, I will kill you"; that he then reached and got his pistol and shot. This presented perfect self-defense and the court so instructed the jury, telling them:
"A reasonable apprehension of death or great bodily harm will excuse a party in using all necessary force to protect his life or person, and it is not necessary that there should be actual danger, provided he acted upon a reasonable apprehension of danger as it appeared to him from his standpoint at the time, and in such case the party acting under such real or apparent danger is in no event bound to retreat in order to avoid the necessity of killing his assailant.
"If from the evidence you believe the defendant killed the said Bert Boatner, but further believe that at the time of so doing the deceased had made or was making an attack on him which, from the manner and character of it and the relative strength of the parties and the defendant's knowledge of the character and disposition of the deceased, caused him to have a reasonable expectation or fear of death or serious bodily injury, and that acting under such reasonable expectation or fear, the defendant killed the deceased, then you should acquit him."
The court in his charge, in applying the law to the case, placed no limitation on appellant's right of self-defense, and those cases which hold that where the court places a limitation on self-defense, he must *Page 330 
then instruct as to what offense he would be guilty under such circumstances, have no application. If the court had, in his charge, limited this right under any condition or circumstance, the cases cited by appellant would apply.
Appellant asked no special charge in regard to his right to taking arms with him to the place, and under such circumstances it has been held not to be error to fail to so instruct the jury, where the court gives a charge on perfect self-defense unfettered and unlimited. But in this case, had such request been made, it should not have been given for the testimony of Mrs. Finch would show "an agreement to meet in their shirt sleeves unarmed." Deceased did go to the meeting, unarmed, in his shirt sleeves, while appellant carried a pistol, and yet there had been no prior trouble between them.
The charge on manslaughter is not too restrictive. It instructed the jury that "an assault causing pain" would be adequate cause, and this is the adequate cause raised by the testimony.
The motion for rehearing is overruled.
Overruled.